DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  
In claim 13, in line 3, the word --- storage --- should be added after the word “data”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7 and 13-20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keller et al. (US Pub No. 2011/0043612).
With regards to claim 1, Keller et al. disclose s surgical visualization system for use with a surgical hub system, the surgical visualization system comprising: 
a plurality of illumination sources configured to illuminate a tissue of a patient (paragraph [0024], referring to the dual-tube scope which includes fiber optics leading to the objective end, or lights (i.e. “plurality of illumination sources”) mounted at the objective end, designed to illuminate the inside of the body or other objects being viewed within the scope); 
a plurality of optical detectors (paragraphs [0024]-[0026], referring to the “light-receiving device”, which may include multiple individual imagers (i.e. “optical detectors”)); 
one or more image data processing modules (790) (paragraph [0048], referring to the computer system (790) which processes the data for production of images; Figure 7); and 
one or more image displays (781, 782, 783) (paragraph [0048], referring to the displays (781, 782, 783), wherein: 
each of the plurality of optical detectors is configured to transmit optical detector data to a surgical data network (785) of the surgical hub system (paragraphs [0047]-[0049], referring to the camera (780) of the scope (710) transmitting data (i.e. “two sub-images”, “raw data”) to the camera hub (795); Figure 7); 
each of the one or more image data processing modules (790) is configured to receive the optical detector data from the surgical data network of the surgical hub system (paragraphs [0048]-[0049], referring to the camera hub (795) transmitting the data to the computer system (790) so that the images/raw data may “first be processed by computer system 790 and returned to the camera hub 795 for production of a dual image or stereoscopic image on monitor 781”; Figure 7); 
each of the one or more image data processing modules (790) is configured to process the optical detector data thereby creating processed optical detector data (i.e. “dual image or stereoscopic image”) (paragraphs [0048]-[0049], referring to the camera hub (795) transmitting the data to the computer system (790) so that the images/raw data may “first be processed by computer system 790 and returned to the camera hub 795 for production of a dual image or stereoscopic image on monitor 781”; Figure 7); 
each of the one or more image data processing modules (790) is configured to transmit the processed optical detector data to the surgical data network (795) of the surgical hub system (paragraphs [0048]-[0049], referring to the camera hub (795) transmitting the data to the computer system (790) so that the images/raw data may “first be processed by computer system 790 and returned to the camera hub 795 for production of a dual image or stereoscopic image on monitor 781”; Figure 7; and 
each of the one or more image displays (781) is configured to receive image data from the surgical data network (795) of the surgical hub system (paragraphs [0048]-[0049], referring to the camera hub (795) transmitting the data to the computer system (790) so that the images/raw data may “first be processed by computer system 790 and returned to the camera hub 795 for production of a dual image or stereoscopic image on monitor 781”; Figure 7).
With regards to the limitations concerning and further limiting the surgical hub system (i.e. the surgical system comprises an imaging module, a generator module configured to source power to an intelligent surgical instrument, a data storage array and a communication module, references to “via the communication module” which is set forth as part of the surgical hub system), it is noted that the claim is directed to a surgical visualization system which is intended to be used with a surgical hub system (see lines 1-2 of claim 1, referring to “A surgical visualization system for use with a surgical hub system”).  The above limitations concerning and further limiting the surgical hub system are therefore directed to an intended use and/or a manner of operating the claimed device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Since the surgical visualization system of Keller et al. is capable of being used with any surgical hub system, including one that comprises an imaging module, a generator module, a data storage array and a communication module, Keller et al. meet the above limitations of claim 1.  
	With regards to claim 3, Keller et al. disclose that each of the plurality of optical detectors comprise one or more of an optical sensor, a lens, a dichroic mirror, and a shutter (paragraph [0028], referring to the lenses and imager including a CCD, CMOS device, etc. (i.e. optical sensor)).
	With regards to claim 4, Keller et al. disclose that the optical sensor comprises a single sensor unit (paragraphs [0024]-[0025], referring to the single camera).
	With regards to claim 5, Keller et al. disclose that the optical sensor comprises two sensor units (paragraph [0025], referring to, in some embodiments, a scope’s camera may have multiple individual imagers (i.e. “two sensor units”).
	With regards to claim 6, Keller et al. disclose that each of the plurality of optical detectors is configured to transmit optical detector data comprising a single imaging frame (i.e. “single image”) to the surgical data network of the surgical hub system (paragraphs [0031], [0048]-[0049]; Figure 7).
	With regards to claim 7, Keller et al. disclose that each of the plurality of optical detectors is configured to transmit optical detector data comprising a video stream to the surgical data network (795) of the surgical hub system (paragraphs [0024], [0048], referring to the computer system (790) being equipped with a digital recorder or other device that records the “video stream”).  
With regards to claim 13, Keller et al. further disclose that the one or more image data processing modules is configured to transmit, over the surgical data network, the processed optical detector data to another element (i.e. 781) (paragraphs [0048]-[0049]; Figure 7).  Though they do not specifically disclose that the element to which the processed optical detector data is transmitted to is specifically a data storage unit of a cloud computing system, the limitation is directed to an intended use and/or a manner of operating the claimed device.  Examiner notes that the claimed system/apparatus comprises structurally of a plurality of illumination sources, a plurality of optical detectors, one or more image data processing modules, and one or more image displays, wherein the data storage unit of a cloud computing system is not positively set forth as part of the claimed system and thus the claimed system is intended to be used with the data storage unit of a cloud computing system.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Since the image data processing module(s) of Keller et al. is capable of transmitting to any element, including a data storage unit of a cloud computing system, Keller et al. meet the limitations of claim 13.  
	With regards to claim 14, Keller et al. disclose that the image data received by the one or more image displays comprises the optical detector data (paragraph [0048], referring to the display of the images as raw data and/or the displayed images comprise the optical detector data as they are produced from the data; Figure 7).
	With regards to claim 15, Keller et al. disclose that the image data received by the one or more image displays comprises the processed optical detector data (paragraphs [0048]-[0049]).  
	With regards to claim 16, Keller et al. disclose that the image data received by the one or more image displays comprises the optical detector data (i.e. displaying the dual images as raw data) and the processed optical detector data (displaying images which have been processed by the computer system (790)) (paragraphs [0048]-[0049]; Figure 7).
With regards to claims 17-20, the claims refer to the specific type of image that is displayed by the one or more image displays (i.e. the one or more image displays “is configured to display an image comprising a combination of the optical detector data and the processed optical detector data”, “is configured to display a 2D image”, “is configured to display a 3D image”, and “is configured to display a streaming video image”), and are therefore directed to an intended use/manner of operating the claimed image display of the claimed apparatus.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Since the display of Keller et al. is capable of displaying any image, including an image comprising the claimed combination, a 2D image, a 3D image and a streaming video image, Keller et al. meet the above limitations.  

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. as applied to claim 1 above, and further in view of DiMaio et al. (US Pub No. 2017/0079530).
With regards to claim 2, as discussed above, Keller et al. meet the limitaitons of claim 1.  However, they do not specifically disclose that the plurality of illumination sources comprise one or more white light sources, infra red light sources red light sources, green light sources, blue light sources, and ultraviolet light sources.
DiMaio et al. disclose capturing multispectral images using a fiber optic cable having both light emitters and a light detector at the same end of a probe, wherein the light emitters can be capable of emitting around 1000 different wavelengths of light between 400 nm and 1100 nm to provide for a smooth range of illumination of the subject at different wavelengths (paragraphs [0564]-[0565], note that the wavelength range of 400-1100 nm includes infrared light, red light, green light, blue light, etc.; Figures 70A,B).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the plurality of illumination sources of Keller et al. comprise one or more white light sources, infra red light sources red light sources, green light sources, blue light sources, and ultraviolet light sources, as taught by DiMaio et al., in order to provide multispectral images and provide for a smooth range of illumination of the subject at different wavelengths (paragraphs [0564]-[0565]).
	With regards to claims 8-9, as discussed above, the above combined references meet the limitations of claim 1.  However, they do not specifically disclose wherein at least one of the one or more image data processing modules is configured to process the optical detector data by combining multiple optical detector data.  Further, Keller et al. do not specifically disclose that the multiple optical detector data comprise optical detector data generated by the at least one of the plurality of optical detectors upon detecting light reflected by the tissue of the patient when the plurality of illumination sources illuminate the tissue of the patient with a plurality of wavelengths of light.  
DiMaio et al. disclose adding several pictures/images together, wherein the images are acquired using a probe (paragraphs [0153]-[0156]).  The process of piecing the images together takes the plurality of images of the tissue classified as the tissue condition and combines them to estimate the surface area of the classified region (paragraphs [0148], [0156]).  Further, greater resolution and/or a three-dimensional rendering of the desired tissue can be obtained by overlaying the images (paragraph [0154]).  DiMaio et al. further disclose capturing multispectral images using a fiber optic cable having both light emitters and a light detector at the same end of a probe, wherein the light emitters can be capable of emitting around 1000 different wavelengths of light between 400 nm and 1100 nm to provide for a smooth range of illumination of the subject at different wavelengths (paragraphs [0564]-[0565], note that the wavelength range of 400-1100 nm includes infrared light, red light, green light, blue light, etc.; Figures 70A,B).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the one or more image data processing modules of Keller et al. be configured to process the optical detector data by combining multiple optical detector data, as taught by DiMaio et al., in order to estimate the surface area of a classified region and/or to provide greater resolution and/or a three-dimensional rendering of the desired tissue (paragraphs [0154], [0156]).  		
Further, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the multiple optical detector data comprise optical detector data generated by the at least one of the plurality of optical detectors upon detecting light reflected by the tissue of the patient when the plurality of illumination sources illuminate the tissue of the patient with a plurality of wavelengths of light, as taught by DiMaio et al., in order to provide multispectral images and provide for a smooth range of illumination of the subject at different wavelengths (paragraphs [0564]-[0565]).
With regards to claim 10, DiMaio et al. disclose that the plurality of wavelengths of light comprises white light (paragraph [0129], referring to the one or more light sources may emit white light; paragraph [0201]).
With regards to claim 11, DiMaio et al. disclose that illuminating the tissue of the patient with a plurality of wavelengths of light  comprises illuminating the patient tissue with at least two of the infra red light, a red light, a green light, a blue light, and an ultraviolet light in a defined sequence (paragraphs [0564]-[0565], referring to the wavelength range of 400-1100 nm, which covers red light, green light, blue light and an infrared light, wherein the subject is “sequentially illuminated with each wavelength through a determined range of wavelengths”, and thus the tissue of the patient is illuminated in a defined sequence).
With regards to claim 12, DiMaio et al. disclose that the multiple optical detector data are received by the at least one of the one or more image data processing modules over a defined period of time (paragraphs [0564]-[0565], referring to the sequential illumination of the subject with each wavelength through a determined range of wavelengths, which would correspond to a defined period of time).

Response to Arguments
Applicant's arguments filed November 29, 2022 have been fully considered but they are not persuasive. 
With regards to the prior art, Applicant argues that the prior art does not disclose that “the [surgical] hub [system] includes an imaging module…or a generator module configured to source power to an intelligent surgical instrument”. See last paragraph in pg. 8 and first paragraph of pg. 11 of the filed arguments. 
However, as discussed further in the above rejection, the above limitations concerning and further limiting the surgical hub system are directed to an intended use and/or a manner of operating the claimed device since the claims are directed to a surgical visualization system [which is intended to be used with a surgical hub system].  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Since the surgical visualization system of Keller et al. is capable of being used with any surgical hub system, including one that comprises an imaging module, a generator module, a data storage array and a communication module, Keller et al. meet the above limitations of claim 1.  
The claims therefore remain rejected under the previously applied prior art.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793